DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/246,107 SINK AND METHOD OF MOUNTING, filed 04/03/2021. Claims 1-16, 21-22 are pending.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  For example, in line 1, “is disclosed” should be deleted.
The disclosure is objected to because of the following informalities: On page 1, para 0001, line 3, “10,442,115” should read –10,422,115--..  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adhesive, first section, second section must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-16, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,422,115. Although the claims at issue are not identical, they are not patentably distinct from each other because each feature recited in claims 1-16, 21-22 of the instant application are met by the combination of claims 1-15 in the granted patent.
a.	The subject matter of claims 1 and 7 are further disclosed by claim 1 of the ‘115 patent.
b.	The subject matter of claim 2 is further disclosed by claim 2 of the ‘115 patent.
c.	The subject matter of claim 3 is further disclosed by claim 3 of the ‘115 patent.
d.	The subject matter of claim 4 is further disclosed by claim 4 of the ‘115 patent.
e.	The subject matter of claim 5 is further disclosed by claim 5 of the ‘115 patent.
f.	The subject matter of claim 6 is further disclosed by claim 6 of the ‘115 patent.
g.	The subject matter of claim 8 is further disclosed by claim 7 of the ‘115 patent.
h.	The subject matter of claim 9 is further disclosed by claim 8 of the ‘115 patent.
i.	The subject matter of claim 10 is further disclosed by claim 9 of the ‘115 patent.
j.	The subject matter of claim 11 is further disclosed by claim 10 of the ‘115 patent.
k.	The subject matter of claim 12 is further disclosed by claim 11 of the ‘115 patent.
l.	The subject matter of claim 13 is further disclosed by claim 12 of the ‘115 patent.
m.	The subject matter of claim 14 is further disclosed by claim 13 of the ‘115 patent.

o.	The subject matter of claim 16 is further disclosed by claims 15 of the ‘115 patent.
As to claim 21, US Patent ‘115 discloses the limitations of the invention but is silent as to the basin having a double basin which is includes a respective bottom portion, side walls and an upper outer perimeter surroundings the outermost side wall portions of the double basin.  Hence; it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify ‘115 and include a duplicate basin in order for multiple users to stand in front of the cabinent and utilize the basin for hygiene purposes, furthermore, the Applicant should note that duplicating the components of a prior art device is a design consideration within the skill of the art.  Duplication of parts has been held patentably insignificant absent a showing of a new or unexpected result.  See MPEP 2144.04(VI)(B).  
As to claim 22, US Patent ‘115 discloses the limitations of the invention but is silent as to the bottom portion having a first/second section where the first is elevated with respect to the section.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the elevation of bottom portion of ‘115 because it is inherently known that a sink bottom portion requires a slight incline leading toward the drain opening in order for the water flow to funnel to the drain opening and out of the drain pipe.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,173,487 to Booth et al.  Regarding claim 1, Booth teaches an undermount sink (300) and countertop combination for use with a sink cabinet (200), the sink cabinet including a sink-receiving opening and 50 a sink cabinet width and depth, the sink comprising a basin (301) configured to be received within the sink-receiving opening, the basin including side wall portions (320), an upper outer perimeter surrounding the side wall portions, and a bottom portion (310); and a mounting flange (330) extending from the upper outer perimeter of the basin, the mounting flange configured to rest atop the cabinet (see fig. 16) and underneath the countertop (see fig. 17) and having a mounting flange width and depth substantially equal to the sink cabinet width and depth. Regarding claims 2 and 3, Booth also teaches the countertop including a first side cabinet countertop (inline with side cabinet edge 211) and a second side cabinet countertop (inline with side cabinet edge 213) and wherein the flange (shown in a dotted line in fig. 17) includes a left side flange portion (132) Regarding claims 4-6, Booth also teaches the mounting flange (930) includes a front flange portion (334), and the side wall portions (S20) include a front wall portion (321), and further comprising an apron (340) depending from the front flange portion (337) and spaced apart from the front wail portion, wherein the space between the apron (rear apron plane 392) and the front wail portion (221) to receive a cross member disposed at a front of the sink cabinet (fig. 14 and col. 17,lines 11-13 teaches a front surface of a cabinet could be kept when the sink is in the installed position), and the apron having a width that is equal to the sink cabinet width (col. 16, lines 64-66). Regarding claim 7, Booth also teaches the basin is configured to fill the entire sink-receiving opening (fig. 9 and 76). Regarding claims 8-10, Booth also teaches the mounting flange being planar (see rim plane 391), wherein the mounting flange fits flush to a top of the sink cabinet and the countertop (see fig. 17). Regarding claim 11, Booth teaches an first adhesive between the mounting flange and the sink cabinet and a second between the mounting flange and the countertop (col. 5, lines 23-25 and col. 15, line 27). Regarding claim 21, Booth discloses a double basin (see figure 16).  Regarding claim 22, Booth discloses the bottom portion having a first/second section where the first is elevated with respect to the section (see figure 16, sink interior having inclined surface).  


    PNG
    media_image1.png
    502
    679
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth as applied to claim 1 above and further in view of JustSinks (Kitchen Sink-Large Farmhous Sink with Stainless Steel Backsplash, 11/17/15; www.justsinks.com/farmhouse-sink-w-backsplash/).  Regarding claims 12-14, Booth fails to teach a backsplash. However, JustSinks teaches a sink having a backsplash and being a planar extension from the back wall portion of the basin. Thus, it would have been obvious for one skilled in the art to modify the back wall (324) of Booth’s basin (301) to incorporate an integrated backsplash as taught by JustSinks in order to accommodate specific needs and prevent cleaning hazards to the wall. Regarding claims 15 and 16, Booth fails to teach at least one magnetic element including a magnet and an accessory with attachment portion disposed on the basin or the backsplash. However, these features are considered obvious design variants available to one skilled in the art at the time of the invention and therefore cannot be considered to add an inventive step.  A change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Booth because Applicant has not disclosed that .
					Conclusion

The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, US Patent 10, 648, 163 to Blake et al is directed to the state of the art as a teaching of a sensor in the faucet assembly to control the flow of water.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        














COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."











Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entreprenuer Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents.